710 So. 2d 226 (1998)
Dolores RIBITZKI, Appellant,
v.
The SCHOOL BOARD OF HIGHLANDS COUNTY, Appellee.
No. 97-03845.
District Court of Appeal of Florida, Second District.
May 13, 1998.
Mark Herdman of Herdman & Sakellarides, P.A., Palm Harbor, for Appellant.
Clay W. Oberhausen of McCollum, Oberhausen & Tuck, L.L.P., Sebring, for Appellee.
WHATLEY, Acting Chief Judge.
Dolores Ribitzki appeals the order dismissing with prejudice her action against The School Board of Highlands County (the School Board) for unpaid overtime pursuant to the Fair Labor Standards Act (FLSA). The trial court granted the School Board's motion to dismiss "based upon sovereign immunity of the states as provided by the Eleventh Amendment to the United States Constitution." We reverse because this is an incorrect application of the Eleventh Amendment.
"No Eleventh Amendment question is present, of course, where an action is brought in a state court since the Amendment, by its terms, restrains only `[t]he Judicial power of the United States.'" Maine v. Thiboutot, 448 U.S. 1, 9 n. 7, 100 S. Ct. 2502, 2507 n. 7, 65 L. Ed. 2d 555 (1980). Accord Hilton v. South Carolina Pub. Rys. Comm'n, 502 U.S. 197, 112 S. Ct. 560, 116 L. Ed. 2d 560 (1991). Thus, the Eleventh Amendment does not immunize the School Board from an FLSA action brought in state court.
Accordingly, we reverse and remand for reinstatement of Ribitzki's complaint.
NORTHCUTT and CASANUEVA, JJ., concur.